Opinion of the Court by
Chief Justice Settle
Overruling appellant’s motion to correct judgment.
. As the motion of appellant to correct the judgment of affirmance in this case by setting aside so much thereof as awards appellee damages on the amount of the judgment of the lower court superseded by it, raises the same question this day considered and decided, adversely to the appellant’s contention, in the case of Louisville & Nashville Railroad Company v. Noble Steele, By, etc., 180 Ky. 290, and the opinion therein must control the decision asked in this case, the appellant’s motion herein to correct the judgment must therefore be and is overruled.